Name: Commission Regulation (EC) No 439/2008 of 21 May 2008 amending Annex II to Regulation (EC) No 2076/2005 as regards imports of fishery products from Fiji (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  international trade;  Asia and Oceania;  cooperation policy;  fisheries
 Date Published: nan

 22.5.2008 EN Official Journal of the European Union L 132/16 COMMISSION REGULATION (EC) No 439/2008 of 21 May 2008 amending Annex II to Regulation (EC) No 2076/2005 as regards imports of fishery products from Fiji (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular Article 9 thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 16 thereof, Whereas: (1) Article 11(1) of Regulation (EC) No 854/2004 provides that products of animal origin are to be imported only from a third country or a part of a third country that appears on a list drawn up in accordance with that Regulation. (2) Commission Regulation (EC) No 2076/2005 of 5 December 2005 laying down transitional arrangements for the implementation of Regulation of Regulations (EC) No 853/2004, (EC) No 854/2004 and (EC) No 822/2004 of the European Parliament and of the Council (3) provides, by way of derogation from Article 11(1) of Regulation (EC) No 854/2004, that Member States, subject to certain conditions, may authorise imports of fishery products from the third countries listed in Annex II to that Regulation. (3) Those third countries have not yet undergone a Community inspection to check their sanitary conditions and ascertain whether the controls applied by their competent authorities are equivalent to the requirements under Community legislation. Fiji is currently listed in Annex II to Regulation (EC) No 2076/2005. (4) A Community inspection carried out in Fiji revealed serious shortcomings as regards hygiene in the handling of fishery products and in the capacity of the competent authorities of that third country to carry out reliable checks on fishery products. Accordingly, Fiji cannot provide the necessary guarantees that fishery products have been obtained in conditions at least equivalent to those governing the production and placing on the market of fishery products in the Community. (5) Imports into the Community of fishery products from Fiji should therefore no longer be authorised. (6) In order to allow the entry into the Community of fishery products from Fiji produced and certified before the entry into force of this Regulation, a transitional period should be laid down. (7) Regulation (EC) No 2076/2005 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 2076/2005 is replaced by the text in the Annex to this Regulation. Article 2 For a transitional period not exceeding six weeks from the date of entry into force of this Regulation, Member States may authorise imports of fishery products from Fiji produced and certified before that date. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55; corrected version in OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Commission Regulation (EC) No 1243/2007 (OJ L 281, 25.10.2007, p. 8). (2) OJ L 139, 30.4.2004, p. 206; corrected version in OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (3) OJ L 338, 22.12.2005, p. 83. Regulation as last amended by Regulation (EC) No 1246/2007 (OJ L 281, 25.10.2007, p. 21). ANNEX ANNEX II List of third countries and territories from which imports of fishery products in whatever form for human consumption may be permitted AO  ANGOLA AZ  AZERBAIJAN (1) BJ  BENIN CG  CONGO (2) CM  CAMEROON ER  ERITREA IL  ISRAEL MM  MYANMAR SB  SOLOMON ISLANDS SH  SAINT HELENA TG  TOGO (1) Authorised only for imports of caviar. (2) Authorised only for imports of fishery products caught, frozen and packed in their final packaging at sea.